LEROY MUNCY, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentMuncy v. Comm'rDocket No. 27807-11.United States Tax CourtT.C. Memo 2014-251; 2014 Tax Ct. Memo LEXIS 248; 108 T.C.M. (CCH) 606; December 15, 2014, FiledUnited States v. Muncy, 2008 U.S. Dist. LEXIS 37343">2008 U.S. Dist. LEXIS 37343 (E.D. Ark., 2008)An appropriate decision will be entered.*248 Leroy Muncy, Pro se.Ann Louise Darnold and H. Elizabeth H. Downs, for respondent.NEGA, Judge.NEGAMEMORANDUM FINDINGS OF FACT AND OPINIONNEGA, Judge: Respondent determined deficiencies and additions to tax and asserted increased deficiencies with respect to petitioner as follows:1Additions to taxYearDeficiency1Sec. 6651(f)Sec. 6651(a)(2)Sec. 6654(a)2000$60,957$44,194$15,239$3,279200153,91539,08813,4792,155200251,21637,13212,8041,711200354,19939,29413,5501,398200464,75946,95016,1901,856200560,02243,51615,0062,4081 Respondent originally determined deficiencies of $10,924, $6,881, and $7,435 for 2003, 2004, and 2005, respectively by reducing petitioner's total corrected tax liabilities for these years (the numbers above) by the amounts of restitution ordered by the U.S. District Court for the Eastern District of Arkansas. Respondent now asserts, in his amendment to answer, that the total corrected tax liabilities unreduced by the restitution*249  amounts are the appropriate tax deficiencies for these years.The issues for decision are: (1) whether petitioner had unreported income for the taxable years 2000 through 2005 (years at issue); (2) whether petitioner is liable for the additions to tax for these years; and (3) whether petitioner is liable for a penalty under section 6673 on the grounds that petitioner's arguments are frivolous and that the proceeding was commenced and maintained primarily for delay.*253  FINDINGS OF FACTPetitioner resided in Arkansas at the time the petition was filed. Petitioner failed to file Federal income tax returns and pay estimated tax for tax years 2000 through 2005. Respondent prepared substitutes for returns (SFRs) for these years pursuant to section 6020(b).From 1978 through 2005 petitioner worked as a wholesale tire salesman at Beacon Tire, Inc. (Beacon Tire). Petitioner was treated as an employee of Beacon Tire until 1994. Around this time petitioner was exposed to an antitaxation group that convinced him that his wages were not taxable and that it was illegal for Beacon Tire to withhold tax from his wages. At his insistence Beacon Tire stopped withholding petitioner's income tax.In 1998 petitioner began working with individuals*250  who promoted tax-avoidance schemes. The plan was to set up employment agencies to receive petitioner's wages so the wages would not be reported in his name or paid directly to him. Accordingly, petitioner became a "contractor" for a company called Contract Select, Inc. (Contract Select), and a contract was entered into between Beacon Tire and Contract Select. Although petitioner was allegedly an "independent contractor" for Contract Select (which eventually became Accurate Consulting), no other aspects of petitioner's job or duties changed. Beacon Tire *254  continued to reimburse petitioner for all his business expenses, provided him with a company vehicle to drive, and determined his earnings. Checks for earnings were sent to Contract Select (from 1999 to 2002) and Accurate Consulting (from 2002 to 2005) and were either: (1) deposited or transferred into a trust or a nominee account that petitioner created; (2) cashed by petitioner; or (3) endorsed over to a third party. Petitioner made all decisions regarding the receipt, deposit, or disbursement of income that Beacon Tire paid to these entities. Upon petitioner's insistence, no Forms W-2, Wage and Tax Statement, nor any version of Form*251  1099 were issued to petitioner by Contract Select or Accurate Consulting to report income paid to him for tax years 2000 through 2005.Petitioner was investigated by the Criminal Investigation Division of the Internal Revenue Service (IRS) after audits revealed that petitioner was using an abusive tax scheme and was claiming to be a "sovereign, living soul" who was not a citizen of the United States or the State of Arkansas and not a party to the United States Constitution. During the investigation no valid business purpose was discovered to explain why petitioner's income was sent to Contract Select or Accurate Consulting. In an attempt to impede the investigation, petitioner filed over 70 Freedom of Information Act requests with the IRS.*255  In January 2010 petitioner pleaded guilty to one count2 of willful attempt to evade and defeat his individual income tax for the 2004 tax year.3 His criminal plea agreement stated: "Except to the extent otherwise expressly specified herein, this Agreement does not bar or compromise any civil or administrative claim pending or that may be made against the defendant, including but not limited to tax matters." The plea agreement also stated: "This Agreement*252  is binding only upon the United States Attorney's Office for the Eastern District of Arkansas and the defendant. It does not bind * * * any other federal, state or local prosecuting, administrative, or regulatory authority."In its judgment filed October 26, 2010, the District Court placed petitioner on probation for three years and required him to file tax returns as a condition of the probation. United States v. Muncy, No. 4:10-cr-00018-BSM (E.D.Ark. filed Jan. 8, 2010). The judgment also deferred the full determination of restitution,*253  or *256  what it called "criminal monetary penalties", until a later date. Soon after, a restitution report was filed determining restitution amounts of $43,275, $57,878, and $52,587 for tax years 2003 through 2005, respectively. An order was entered on January 25, 2011, reflecting this determination.On September 7, 2011, respondent mailed a notice of deficiency to petitioner and attached a Form 4549-A, Income Tax Discrepancy Adjustments. In the notice respondent calculated petitioner's total corrected tax liability for each year. For each of the tax years 2000 through 2002 petitioner's deficiency amount was his total corrected tax liability. For each of the tax years 2003 through 2005 respondent reduced petitioner's total corrected tax liability by the amounts of criminal restitution ordered for that year to come up with the deficiency amount. On September 30, 2013, respondent made assessments of the restitution in his internal records. On June 13, 2014, respondent filed a first amendment to answer stating that petitioner's deficiency for each of the tax years 2003 through 2005 should be petitioner's total corrected tax liability for that year unreduced by the amount of criminal restitution for that*254  year.Petitioner asserts that the restitution report and the order for restitution represent the full settlement of his tax liabilities for 2003 through 2005. There is *257  no evidence that petitioner has satisfied his criminal restitution order or received any discharge.During the pendency of this case, petitioner has served on respondent a "First Formal Discovery Request", a "Second Formal Discovery Request", and interrogatories seeking information about the employment status and authority of IRS personnel. On February 18, 2014, petitioner filed a motion to compel discovery in an attempt to obtain this information. By order dated March 13, 2013, the Court denied this motion on the grounds that it advanced a frivolous argument and did not relate to the issues in the case. Thereafter, petitioner filed a motion requesting a determination of the existence of the Court's subject matter jurisdiction, essentially repeating his arguments regarding the inadequate delegated authority of IRS personnel. By order dated April 3, 2014, the Court denied petitioner's motion and reminded him of the frivolous nature of his arguments.OPINIONI. Petitioner's Tax LiabilityGenerally, the Commissioner's determination*255  of a deficiency is presumed correct, and the taxpayer has the burden of proving it incorrect. Rule 142(a); Welch v. Helvering, 290 U.S. 111">290 U.S. 111, 115, 54 S. Ct. 8">54 S. Ct. 8, 78 L. Ed. 212">78 L. Ed. 212, 2 C.B. 112">1933-2 C.B. 112 (1933). However, the Commissioner *258  generally bears the burden of proof with respect to any increases in deficiency. Rule 142(a).Petitioner contends that respondent's deficiency determinations for tax years 2000 through 2005 are "null and void" because the notice of deficiency was not "issued and sent by a duly authorized delegate of the Secretary". Petitioner also contends that respondent's deficiency determinations for tax years 2003 through 2005 contravene petitioner's criminal plea agreement and judgment. Petitioner argues in the alternative that the proper deficiency amounts are those set out in the notice of deficiency because they allow a credit for the amounts of restitution ordered for tax years 2003 through 2005.Petitioner's argument regarding the authority of IRS employees is similar to those we have previously held to be without merit. In numerous opinions, we have determined that arguments questioning the authority of IRS employees to sign and issue documents are frivolous. See, e.g., Roye v. Commissioner, T.C. Memo. 2012-246; Cooper v. Commissioner, T.C. Memo. 2006-241, slip op. at 5 ("We note that all of petitioner's arguments are specious and without substance, and many of them have been*256  offered by others who are merely attempting to avoid the payment of Federal tax."); Kozack v. Commissioner, T.C. Memo. 2005-246; see also Wnuck v. Commissioner, 136 T.C. 498">136 T.C. 498, 501-513 (2011); cf.  *259 Crain v.Commissioner, 737 F.2d 1417">737 F.2d 1417, 1417 (5th Cir. 1984) ("We perceive no need to refute * * * [petitioner's] arguments with somber reasoning and copious citation of precedent; to do so might suggest that * * * [his] arguments have some colorable merit.").Petitioner also contends that respondent erred in determining deficiencies for the taxable years 2003 through 2005 because the deficiencies contravene his criminal plea agreement and judgment. Specifically, petitioner contends that the District Court determined his tax liabilities for 2003 through 2005 and that respondent is collaterally estopped from relitigating these amounts.4 Although the District Court ordered specific restitution amounts for each of the tax years 2003 through 2005, petitioner's tax liabilities for each of these years were not an essential element of the Government's case and were not actually litigated. Seesec. 7201; Morse v. Commissioner, 419 F.3d 829">419 F.3d 829, 834 (8th Cir. 2005), aff'g T.C. Memo. 2003-332; Peck v. Commissioner, 90 T.C. 162">90 T.C. 162, 166-167 (1988) (holding that "[t]heparties must actually have litigated the issues and the resolution of these *260  issues must have been essential to the prior decision" in order for collateral estoppel to apply), aff'd, 904 F.2d 525 (9th Cir. 1990); Senyszyn v. Commissioner, T.C. Memo. 2013-274, at *9-*10 ("Although the existence of an underpayment*257  in tax is a necessary element of tax evasion under section 7201, the determination of an exact liability evaded is not."). Therefore, respondent is not collaterally estopped from determining deficiencies relating to tax years 2003 through 2005.5*258 In the alternative, petitioner contends that the increased deficiencies asserted in respondent's amendment to answer for tax years 2003 through 2005 should be reduced by the amounts of restitution ordered for these years. Essentially, petitioner contends that the amounts originally determined in the notice of deficiency are the correct amounts of deficiencies.Initially, respondent determined deficiencies for tax years 2003 through 2005 by calculating petitioner's total corrected tax liability for each of these years *261  and subtracting the respective amounts of restitution ordered by the District Court. Subsequently, in his amendment to answer, respondent asserted that the amounts of restitution should not be subtracted from the calculated total corrected tax liability for each of these years.Respondent met his burden of proof with respect to these "increases in deficiencies" asserted in his amended answer. Specifically, respondent offered into evidence invoices from Contract Select and Accurate Consulting to Beacon Tire as well as canceled checks from Beacon Tire to these agencies documenting payments*259  for petitioner's wages. These documents verify that petitioner received income in the amounts respondent determined. Petitioner conceded at trial that he received income from Contract Select and Accurate Consulting, and it was his responsibility to show that the amounts he received from these agencies were nontaxable. See Dodge v. Commissioner, 981 F.2d 350">981 F.2d 350, 353 (8th Cir. 1992), aff'g in part, rev'g in part96 T.C. 172">96 T.C. 172 (1991). Petitioner did not show that these amounts were in error or were not taxable.This leaves us with the question of whether respondent should reduce his deficiency determinations by amounts of restitution previously ordered by the District Court. The restitution statute expressly contemplates that a civil claim may be brought after the criminal prosecution by providing that the amount paid *262  under a restitution order "shall be reduced by any amount later recovered as compensatory damages for the same loss by the victim in * * * any Federal civil proceeding". 18 U.S.C. 3664(j)(2)(A) (2012). The reverse applies as well: Any amount paid to the IRS as restitution for taxes owed must be deducted from any civil judgment the IRS obtains to collect the same tax deficiency. United States v. Tucker, 217 F.3d 960">217 F.3d 960, 962 (8th Cir. 2000). This seems to imply that a civil judgment must be entered before the IRS reduces a taxpayer's*260  tax liability by amounts of restitution paid.Furthermore, section 6211(a) defines a "deficiency" as the correct tax for a year minus "amounts previously assessed * * * as a deficiency". Before the enactment of sections 6201(a)(4) and 6213(b)(5), the Court held that amounts paid to satisfy restitution ordered by a District Court are not amounts "previously assessed6 * * * as a deficiency" for purposes of section 6211(a)(1) and do not reduce a deficiency determination. Weber v. Commissioner, T.C. Memo. 1995-125, 1995 WL 128456">1995 WL 128456, at *6 (emphasis added).The enactment of sections 6201(a)(4) and 6213(b)(5) follows the logic of both the restitution statute and the Court's prior holding. Section 6201(a)(4)*263  applies to restitution orders entered after August 16, 2010, and provides that the Service "shall assess and collect the amount of restitution under an order * * * for failure to pay any tax imposed under * * * [title 26] in the same manner as if such amount were such tax."The plain language of section 6201(a)(4) states that the IRS shall assess and collect restitution previously ordered by a District Court "in the same manner as if such amount were such tax." (Emphasis added.) This language is almost identical to the language in section 6305(a), which provides that the IRS shall assess and collect amounts certified by the Secretary*261  of Health and Human Services as delinquent spousal and child support payments "in the same manner * * * as if such amount were a tax imposed by subtitle C". Section 6305(b) goes on to state that delinquent spousal and child support payments assessed and collected by the IRS "as if" they were a tax under that provision are not subject to judicial review by the Tax Court--or any other Federal Court, for that matter. In other words, delinquent spousal and child support payments assessed under section 6305 "as if" they were a tax are not assessed "as a deficiency". See Murray v. Commissioner, 24 F.3d 901">24 F.3d 901, 903 (7th Cir. 1994) ("Unlike a summary assessment, a deficiency assessment requires the IRS to follow a number of statutory steps before it may undertake to collect the deficiency."); see also Prestwich v. IRS, 796 F.2d 582">796 F.2d 582, 584 (1st Cir. 1986)*264  ("Section 6305(b) therefore reflects the logical intent of Congress to keep the IRS from becoming embroiled in matters between states and individuals in which the federal agency has no direct involvement.").Another reference point for the analysis of the plain language in section 6201(a)(4) is section 6665(a)(1), which provides that additions to tax, additional amounts, and civil penalties "shall be assessed, collected, and paid in the same manner as taxes". (Emphasis added.) We believe the distinction between*262  "as if" and "as" is significant. Although this provision requires deficiency procedures for some additions to tax (e.g., for failure to report tips under section 6652(b)), section 6665(b) goes on to say that certain additions to tax are not assessed, collected, and paid in the same manner as taxes and the regular deficiency procedures for assessment and collection do not apply to them. Seesec. 6665(b) ("For purposes of subchapter B of chapter 63 * * * subsection (a) [of section 6665] shall not apply to any addition to tax under section 6651, 6654, [or] 6655[.]"). Instead, these other additions to tax are summarily assessed. Meyer v. Commissioner, 97 T.C. 555">97 T.C. 555, 559-560 (1991).Similarly, section 6213(b)(5), which applies to notices of assessments of restitution, states that regular deficiency procedures do not apply to amounts of restitution assessments. Seesec. 6213(b)(5)(B) ("If the taxpayer is notified that an *265  assessment has been or will be made pursuant to section 6201(a)(4) * * * subsection (a) [of section 6213, pertaining to the procedures to challenge a deficiency in Tax Court] shall not apply with respect to the amount of such assessment."). Although neither section 6201(a)(4) nor section 6213(b)(5) explicitly states that assessed restitution amounts may not be considered in the definition of a deficiency under section 6211, we believe common sense dictates that they not be included as "amounts previously assessed*263  * * * as a deficiency" for purposes of that section.Furthermore, the legislative history of section 6201(a)(4) follows this reasoning. Specifically, the legislative history states that section 6201(a)(4) will allow the IRS "to assess and collect, in the same manner as delinquent taxes * * *, mandatory orders of restitution". 156 Cong. Rec. 12032 (2010) (emphasis added). That being said, we believe the "as if such amount were such tax" language of section 6201(a)(4) is significant and does not share the same meaning as "in the same manner as taxes." Instead, the "as if" language was intended to empower the IRS to collect court-ordered restitution for criminal tax cases without following regular deficiency procedures.*266  The Joint Committee on Taxation's general explanation, also known as the Blue Book, provides some guidance on the question as well.7See Staff of J. Comm. on Taxation, General Explanation of Tax Legislation Enacted in the 111th Congress, at 459-461 (J. Comm. Print 2011). The Joint Committee states that although an "amount of restitution ordered is computed by reference to the taxes that would have been owed but for the criminal offenses charged, restitution is not itself a determination of tax within the meaning of the Code and does not provide a basis on which tax may be assessed." Id. at 461. Thus, a taxpayer's tax liability is assessed separately from restitution*264  and in fact may exceed amounts of restitution ordered for the year or years in question. See Morse v. Commissioner, 419 F.3d at 834; Gillum v. Commissioner, T.C. Memo. 2010-280, aff'd, 676 F.3d 633">676 F.3d 633 (8th Cir. 2012). This comports with the purpose of the statute, which is not intended to be a radical departure from the way restitution was previously collected for criminal tax cases for failure to pay tax imposed under title 26. See H.R. 5552, 111th Cong., Preamble (2010) ("to provide for the assessment by the Secretary of the Treasury of certain criminal restitution"). Rather, the statute is intended to enhance the IRS' and the Treasury Department's collection *267  capabilities when restitution is ordered. 156 Cong. Rec. 12031 ("The bill would also allow the IRS to collect restitution debt that has been court ordered to be paid in criminal tax cases."). Before the enactment of the statute, collection responsibilities were shared among the District Court that ordered restitution, the Financial Litigation Unit of the local U.S. Attorney's Office, and the Service. See Staff of J. Comm. on Taxation, supra, at 460. Now, in addition to that collection mechanism, the statute allows the Service to immediately assess the restitution without issuing a statutory notice of deficiency and collect (as if it were a tax) the court-ordered restitution. *265 Seesecs. 6201(a)(4), 6213(b)(5).Petitioner was ordered to pay restitution for failure to pay tax imposed under title 26 for tax years 2003 through 2005. Because the order was entered after August 16, 2010, section 6201(a)(4) applies. Firearms Excise Tax Improvement Act of 2010, Pub. L. No. 111-237, sec. 3(c), 124 Stat. at 2498. Although respondent assessed the restitution before our decision--that is, the restitution was "previously assessed", respondent did not assess the restitution "as a deficiency".8 Instead, the restitution was summarily assessed. Therefore, we conclude and hold that petitioner's criminal plea agreement and judgment ordering restitution did not *268  discharge, and do not reduce, petitioner's deficiencies for tax years 2003 through 2005. We sustain respondent's deficiency determinations on the notice of deficiency for tax years 2000 through 2002 and sustain the increased deficiencies asserted in respondent's amendment to answer for tax years 2003 through 2005.II. Additions to Tax and PenaltyPetitioner asserts*266  that the doctrines of res judicata and collateral estoppel preclude respondent from seeking civil fraud additions to tax.9 For the reasons described above, we conclude that those doctrines do not apply. See also Morse v. Commissioner, 419 F.3d at 834 ("[T]he government does not surrender its right to seek civil fraud penalties by undertaking a criminal tax prosecution."). Therefore, we review respondent's determination that petitioner is liable for additions to tax for tax years 2000 through 2005.*269  A. Fraudulent Failure To File a Tax ReturnThe addition to tax in cases of fraud is a civil sanction provided primarily as a safeguard for the protection of revenue and to reimburse the Government for the heavy expense of investigation and loss resulting from the taxpayer's fraud. Helvering v. Mitchell, 303 U.S. 391">303 U.S. 391, 401, 58 S. Ct. 630">58 S. Ct. 630, 82 L. Ed. 917">82 L. Ed. 917, 1 C.B. 317">1938-1 C.B. 317 (1938); see also Price v. Commissioner, T.C. Memo 1996-204">T.C. Memo. 1996-204. To sustain the 75% addition to tax provided by section 6651(f), respondent*267  has the burden of proving by clear and convincing evidence that petitioner underpaid his income tax and that some part of the underpayment was due to fraud. Seesec. 7454(a); Rule 142(b); see also Clayton v. Commissioner, 102 T.C. 632">102 T.C. 632, 646 (1994); Jones v. Commissioner, T.C. Memo. 2014-101; Good v. Commissioner, T.C. Memo 2012-323">T.C. Memo. 2012-323.In applying the addition to tax under section 6651(f), we consider the same elements, or long-recognized "badges of fraud", discussed in cases applying section 6663 or former section 6653(b)(1). Clayton v. Commissioner, 102 T.C. at 647-653; see Niedringhaus v. Commissioner, 99 T.C. 202">99 T.C. 202, 211-213 (1992). Fraud may be proved by circumstantial evidence, and the taxpayer's entire course of conduct may establish the requisite fraudulent intent. Rowlee v. Commissioner, 80 T.C. 1111">80 T.C. 1111, 1123 (1983). Circumstantial evidence of fraud present here includes the pattern of failure to file returns, failure to report substantial amounts *270  of income, concealing assets, engaging in illegal activities, failure to cooperate with the taxing authorities in determining petitioner's correct liability, and failure to make estimated tax payments. See, e.g., Bradford v. Commissioner, 796 F.2d 303">796 F.2d 303, 307-308 (9th Cir. 1986), aff'gT.C. Memo 1984-601">T.C. Memo. 1984-601; Powell v. Granquist, 252 F.2d 56">252 F.2d 56, 60-61 (9th Cir. 1958); Clayton v. Commissioner, 102 T.C. at 647; Grosshandler v. Commissioner, 75 T.C. 1">75 T.C. 1, 19-20 (1980); Gajewski v. Commissioner, 67 T.C. 181">67 T.C. 181, 199-202 (1976), aff'd without published opinion, 578 F.2d 1383">578 F.2d 1383 (8th Cir. 1978).Respondent contends, first, that petitioner is estopped to deny fraud for tax year 2004 by his guilty plea to a violation of section 7201. A conviction for Federal income tax evasion, either upon a plea of guilty, or upon a jury verdict of guilt, conclusively establishes fraud in a subsequent civil tax fraud proceeding through application*268  of the doctrine of collateral estoppel. Weber v. Commissioner, T.C. Memo. 1995-125. Petitioner was convicted of criminal tax evasion under section 7201 pursuant to a plea agreement in the District Court in which he pleaded guilty to one count of tax evasion for the 2004 taxable year. Because the conviction required showing that petitioner willfully attempted to evade tax, petitioner is collaterally estopped from contesting that he is liable for the addition to tax for fraud with respect to the 2004 taxable year. See *271 DiLeo v.Commissioner, 96 T.C. 858">96 T.C. 858, 885 (1991), aff'd, 959 F.2d 16">959 F.2d 16 (2d Cir. 1992). We therefore hold that petitioner is liable for the fraud addition to tax for the 2004 tax year.Petitioner did not file returns for any of the years in issue, and he did not dispute any of the facts establishing his receipt of substantial taxable income during the years in issue. Petitioner engaged in a complex scheme to conceal his income and assets during the years in issue. He was convicted of engaging in that conduct in order to defeat the payment of taxes due for 2004, and the obvious purpose of engaging in the scheme was to evade taxes for the previous years (and subsequent year) as well. The objective facts are clear and convincing evidence of fraud sufficient to satisfy respondent's burden of proof.*269  The additions to tax for fraud have frequently been imposed on taxpayers like petitioner "who were knowledgeable about their taxpaying responsibilities * * * [and] consciously decided to unilaterally opt out of our system of taxation." Miller v. Commissioner, 94 T.C. 316">94 T.C. 316, 335 (1990) (citing numerous relevant cases); see Niedringhaus v. Commissioner, 99 T.C. at 212-213. Accordingly, we hold that petitioner is liable for the additions to tax under section 6651(f) and sustain respondent's determinations as set forth in the notice of deficiency.*272  B. Failure To Pay TaxSection 6651(a)(2) provides for an addition to tax when a taxpayer fails to timely pay the tax shown on a return unless the taxpayer proves that the failure was due to reasonable cause and not due to willful neglect. Respondent has satisfied his burden of production with respect to the additions to tax under section 6651(a)(2). Seesec. 7491(c). Respondent prepared SFRs in accordance with section 6020(b) for all of the years at issue, and petitioner did not pay the amounts shown as due. Seesec. 6651(g); Cabirac v. Commissioner, 120 T.C. 163">120 T.C. 163, 170-173 (2003). As a result, respondent's burden of producing evidence that supports an addition to tax for failure to timely pay tax due under section 6651(a)(2) is satisfied. Petitioner has not offered any arguments alleging reasonable cause for failure to pay the amounts shown as due on the substitute returns and so is liable for the*270  addition to tax under section 6651(a)(2) for each of the years at issue.C. Failure To Pay Estimated TaxRespondent determined that petitioner is liable for additions to tax under section 6654. Section 6654(a) and (b) provides for an addition to tax in the event of a taxpayer's underpayment of a required installment of estimated tax. As it relates to this case, each required installment of estimated tax is equal to 25% of the "required annual payment", which in turn is equal to the lesser of (1) 90% of *273  the tax shown on the taxpayer's return for that year (or, if no return is filed, 90% of his or her tax for such year) or (2) 100% of the tax shown on the taxpayer's return for the immediately preceding taxable year. Sec. 6654(d)(1)(A) and (B).The Commissioner's burden of production under section 7491(c) requires him to produce, for each year for which the addition is asserted, evidence that the taxpayer had a "required annual payment" under section 6654(d). To do so, the Commissioner must establish the tax shown on the taxpayer's return for the preceding year or demonstrate that the taxpayer filed no such return. See Wheeler v. Commissioner, 127 T.C. 200">127 T.C. 200, 212 (2006), aff'd, 521 F.3d 1289">521 F.3d 1289 (10th Cir. 2008); Schlussel v. Commissioner, T.C. Memo 2013-185">T.C. Memo. 2013-185.Respondent introduced evidence to prove that petitioner was required to file Federal income tax returns for 2000 through 2005, that petitioner did not file*271  returns for 2000 through 2005, and that petitioner did not make estimated tax payments for 2000 through 2005. However, respondent did not introduce evidence sufficient to prove that petitioner had an obligation to make any estimated tax payments for 2000. See Wheeler v. Commissioner, 127 T.C. at 211. Respondent was required to produce sufficient evidence that petitioner had a *274  required annual payment for 2000 under section 6654(d), and respondent failed to do so.Instead, respondent produced evidence establishing that petitioner did not file a return for 2000 and that petitioner had an income tax liability for that year. This evidence was sufficient to permit the Court to make the analysis required by section 6654(d)(1)(B)(i). However, in order to permit the Court to make the analysis required by section 6654(d)(1)(B)(ii) and to conclude that respondent had met his burden of producing evidence that petitioner had a required annual payment for 2000 payable in installments under section 6654, respondent also had to introduce evidence showing whether petitioner had filed a return for the preceding taxable year and, if he did, the amount of tax shown on that return. Respondent did not do so. Without that evidence, we cannot identify the number equal to 100% of the tax shown on petitioner's 1999 return,*272  we cannot complete the comparison required by section 6654(d)(1)(B), and we cannot conclude that petitioner had a required annual payment for 2000 that was payable in installments under section 6654. Consequently, respondent's determination regarding the section 6654 addition to tax for the 2000 tax year is not sustained.Petitioner did not file returns for tax years 2001 through 2005; he did not file returns for the years immediately preceding these years; and he did not pay *275  estimated tax in these years. There are exceptions to the obligation to make estimated tax payments set forth in section 6654, but petitioner has not shown that he meets the criteria for those exceptions. Seesec. 6654(e); McLaine v. Commissioner, 138 T.C. 228">138 T.C. 228, 249 (2012) ("The burden of proof is on petitioner to show that he is covered by one of the relief provisions of section 6654[.]"). Therefore, petitioner is liable for the addition to tax under section 6654 for tax years 2001 through 2005 calculated with respect to the required annual payment--90% of the tax due for those years.D. Section 6673 Penalty for Frivolous ArgumentsThe Court may penalize a taxpayer if the taxpayer institutes or maintains proceedings primarily for delay or if the taxpayer's position is frivolous or groundless. Sec. 6673(a)(1). In this case the Court will not grant sanctions. This is not because*273  the facts and law do not support the sanctions. Rather, the Court chooses to give petitioner a warning before imposing sanctions. While the record supports such sanctions, the Court is circumspect about imposing them without a proper warning to parties. Now that such a warning has been issued, the Court expects that petitioner will not continue to make frivolous arguments in this or other Tax Court proceedings or relitigate a settled case.*276  In reaching our decision, we have considered all arguments made by the parties, and to the extent not mentioned or addressed, they are irrelevant or without merit.To reflect the foregoing,An appropriate decision will be entered.Footnotes1. Unless otherwise indicated, all section references are to the Internal Revenue Code in effect for the years at issue, and all Rule references are to the Tax Court Rules of Practice and Procedure. All monetary amounts are rounded to the nearest dollar.↩2. Specifically, the count states that petitioner "knowingly utilized various shell entities and abusive trusts to prevent withholding by his employer, then intentionally refused to file his tax returns, for the purpose of willfully avoiding the payment of such individual income taxes that would have been due or owing. Such taxes were substantial. Such conduct by * * * [petitioner] was in violation of Title, 26, U.S.C., Section 7201↩."3. The Information Sheet states: "On or about April 15, 2005, * * * [petitioner] willfully attempt[ed] to evade and defeat his individual income tax imposed by law for the calendar year 2005." We take this to mean that the charge relates to the 2004 tax year.↩4. Furthermore, petitioner's plea agreement expressly states that it "does not bar or compromise any civil or administrative claim pending or that may be made against the defendant, including but not limited to tax matters." The plea agreement states that it is "binding only upon the United States Attorney's Office for the Eastern District of Arkansas and the defendant" and "does not bind * * * any other federal, state or local prosecuting, administrative or regulatory authority." The criminal judgment refers to the restitution payments as "criminal monetary penalties" and makes no mention of civil liabilities or penalties. There is no overpayment for the Court to consider under sec. 6512(b)↩.5. Similarly, petitioner argues that the doctrine of res judicata applies for these years. We note that collateral estoppel, rather than the related doctrine of res judicata, may apply when a civil case follows a criminal case. See Helvering v. Mitchell, 303 U.S. 391">303 U.S. 391, 397, 58 S. Ct. 630">58 S. Ct. 630, 82 L. Ed. 917">82 L. Ed. 917, 1 C.B. 317">1938-1 C.B. 317 (1938) ("The difference in degree of the burden of proof in criminal and civil cases precludes application of the doctrine of res judicata."); United States v. Barnette, 10 F.3d 1553">10 F.3d 1553, 1560-1561↩ (11th Cir. 1994).6. "Previously assessed" means assessed before our decision. See Winter v. Commissioner, 135 T.C. 238">135 T.C. 238, 276↩ n.4 (2010).7. We note that the Blue Books are not legislative history, though they can sometimes be relevant if persuasive. United States v. Woods, 571 U.S.    ,    , 134 S. Ct. 557">134 S. Ct. 557, 568, 187 L. Ed. 2d 472↩ (2013).8. Even if we were to assume arguendo that the restitution had been collected without assessment, it would not have been collected "as a deficiency".↩9. Petitioner also contends in his petition that the Double Jeopardy Clause of the Fifth Amendment of the U.S. Constitution bars the Commissioner from imposing civil fraud penalties and additions to tax in the notice of deficiency. We note that the double jeopardy clause "protects only against the imposition of multiple criminal punishments for the same offense." Hudson v. United States, 522 U.S. 93">522 U.S. 93, 99, 118 S. Ct. 488">118 S. Ct. 488, 139 L. Ed. 2d 450">139 L. Ed. 2d 450 (1997) (emphasis added). Furthermore, the civil tax penalty for fraud is not a punishment for purposes of the Double Jeopardy Clause of the Fifth Amendment. Helvering v. Mitchell, 303 U.S. at 398; Morse v. Commissioner, T.C. Memo. 2003-332, aff'd, 419 F.3d 829 (8th Cir. 2005); Roberts v. Commissioner, T.C. Memo. 1997-216↩.